Citation Nr: 1436106	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-22 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip disability.  

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a neurologic disability of the right lower extremity.

5.  Entitlement to service connection for a right-sided facial disability.

6.  Entitlement to service connection for a throat disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for degenerative disc disease and osteoarthritis of the spine as new and material evidence had not been submitted and denied entitlement to service connection for a bilateral hip disability, leg problems, neuropathy of the right leg and foot, a right-sided facial disability, and throat problems.  The RO in Chicago, Illinois currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with the record.

In September 2013, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2013).  38 U.S.C.A. § 7107 (a)(2) (West 2002).

In November 2013, the Board granted the petition to reopen the claim of service connection for a back disability and remanded the underlying claim as well as the other claims on appeal for further development.
This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its November 2013 remand, the Board instructed the AOJ to attempt to obtain any additional service treatment records, including from the National Personnel Records Center, the Illinois National Guard, the Naval Hospital in Quantico, Virginia, the hospital at Fort Belvoir, and the hospital at Fort Leonard Wood.  If any service treatment records were missing or otherwise unavailable, a formal finding of unavailability was to be made, with notice to the Veteran and his representative.  The AOJ subsequently contacted each of the facilities listed above and was informed that they were not in possession of any additional service treatment records.  However, despite the fact that the Veteran has reported several instances of treatment for his claimed injuries in service at some of the above facilities, that there are only minimal service treatment records among his paperless records, and that additional records were not available from the facilities listed above, the AOJ did not issue any formal finding of unavailability of additional service treatment records.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As no formal finding has been issued as the unavailability of additional service treatment records, the Board is compelled to again remand the issues on appeal for compliance with the instructions in its November 2013 remand.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall issue a formal finding of unavailability of additional service treatment records.  Notice of this finding shall be made to the Veteran and his representative and a copy of such notice shall be included in the record.

2.  If a benefit sought on appeal remains denied and any additional relevant evidence is associated with the record, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

